Citation Nr: 0111688	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $4,401.87.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

In May 1997, the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA), notified the 
veteran that it was reducing his disability benefits pursuant 
to 38 C.F.R. § 3.665 due to having received evidence of 
incarceration for a felony, and notified him that an 
additional overpayment could result by delaying his response 
or failing to respond to this predetermination notice.  

In a June 1997 rating decision, the RO terminated the 
veteran's total disability compensation due to 
unemployability due to having received evidence of 
incarceration for a felony.  

In July 1997, the veteran was notified of an overpayment in 
the amount of $4,401.87.  The veteran filed for a waiver of 
overpayment in the same month.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of November 1997 by the Committee on Waivers 
and Compromise from the RO, which denied a waiver of 
overpayment in the amount of $4,401.87, on the basis that bad 
faith was a legal bar to waiver.  


FINDINGS OF FACT

1.  The veteran was adequately notified of factors affecting 
the right to payment, including the effect of incarceration 
on disability compensation benefits benefits. 

2.  The veteran was overpaid VA compensation benefits in the 
amount of $4,401.87 due to his failure to promptly inform the 
VA of his incarceration following an arrest and subsequent 
revocation of parole and reinstatement of a life sentence 
resulting from a felony conviction.

3.  The appellant's evasive actions in his failing to 
promptly inform the VA of his incarceration exhibited 
evidence of bad faith involved in the creation of the 
indebtedness.

CONCLUSIONS OF LAW

1. The overpayment of VA compensation benefits in the amount 
of $4,401.87 was not due to error solely on the part of the 
VA and was otherwise properly created. 38 U.S.C.A. § 5313 
(West 1991 & Supp. 2000); 38 C.F.R.§ 3.665 (2000).

2.  The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of the loan 
guaranty indebtedness. 38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that recovery of the 
overpayment of VA compensation benefits in the amount of 
$4,401.87 should be waived, as he did not exercise bad faith 
in failing to promptly notify the RO of his incarceration and 
subsequent parole revocation from a prior felony conviction.  
He has also contended that he was initially reincarcerated in 
January 1997, due to a misdemeanor rather than a felony 
offense, and that his parole was not actually revoked until 
March 1997.

Factual Background

In June 1981, the veteran was arrested and was subsequently 
convicted of a felony for which he received a life sentence.  
He was incarcerated on January 23, 1982 and was released on 
parole on December 12, 1989.  At the time of his conviction 
and original sentencing, he was service connected for a back 
disability, which was rated as noncompensable.  

An August 1990 rating decision awarded an increased rating 
for the back disability now classified as a herniated nucleus 
pulposus, to 60 percent, effective June 1997 and a temporary 
total evaluation from April 1988 to August 1988 and back to 
60 percent as of August 1988.  The award letter sent in 
September 1990 notified the veteran that his benefits would 
be reduced to the 10 percent rate following the 61st day of 
incarceration for the conviction of a felony pursuant to 
38 C.F.R. § 3.655.  

Subsequently, in January 1991 upon receiving confirmed dates 
of conviction from for the felony, the RO reduced the 
veteran's benefits between July 1987, the effective date of 
the increased rating which was during his incarceration, and 
his parole date of December 1989.  The reduction was 
challenged by the veteran in February 1991.  This reduction 
was shown to result in an overpayment in the amount of 
$7,853.17, according to testimony from the veteran in an 
October 1991 hearing.  According to a handwritten addendum to 
a referral of indebtedness form 4-1042a, the $7,853.17 debt 
was later canceled some time after the October 1991 hearing 
because benefits were noted to have been restored.   

A February 1992 rating action restored the 60 percent 
evaluation for the veteran's back disability effective August 
1988, and also awarded a total disability evaluation due to 
individual unemployability, effective from September 1991.  
In a December 1992 award letter, the veteran was notified of 
the amendments in his compensation, and also received an 
enclosed form 21-8764.   This form advised the veteran of 
conditions affecting the right to payment of benefits.  
Specifically, it is noted that benefits will be reduced upon 
incarceration in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony offense. 

According to a May 1997 report of contact with the Central 
Florida Reception Center, (CFRC) the veteran's parole was 
revoked and he was re incarcerated in January 21, 1997, 
following an arrest for a driving under the influence (DUI) 
charge.  He was initially in Pinellas County Jail, then 
transferred to CFRC.  The dates of the original felony 
conviction were noted to have been from December 1981 with 
post conviction incarceration from January 1982 to December 
1989, when he was paroled.

An April 1997 employment questionnaire submitted by the 
veteran did not give any indication that he was re 
incarcerated or that his parole was revoked, but gave notice 
of a change in a street address for his residence.  He also 
indicated that he was unemployed.  A telephone contact with 
the veteran's wife later the same month alerted the RO that 
the veteran's parole was revoked on March 26, 1997 and that 
he was in prison.  

The veteran's wife also filed a petition for apportionment in 
April 1997, confirming that the veteran was incarcerated and 
citing this as a basis for her petition.  She also reported 
that the veteran was now using a different street address as 
his abode, as he had lived there prior to reincarceration and 
was planning to return there upon release.  This address was 
her place of residence, and is noted to be the same address 
given in his April 1997 employment questionnaire.  In June 
1997, the RO granted the spouse's petition for apportionment.

The RO notified the veteran in May 1997 that it was reducing 
the veteran's benefits to the 10 percent amount, effective 
March 2, 1997, the 61st day after his re-incarceration.  This 
notification afforded the veteran 60 days to submit 
additional evidence, but also informed him that an additional 
overpayment would be created by delaying or failing to 
respond to this predetermination notice.  After receiving 
this notification, the veteran submitted a reply in the same 
month, acknowledging his incarceration and insisting that he 
notified the RO of his incarceration through his wife's 
telephone call.  

In July 1997, the RO notified the veteran that an overpayment 
of $4,401.87 had been created.  The veteran's petition for a 
waiver of the overpayment filed the same month was denied by 
the Committee on Waivers and Compromise in a November 1997 
decision.  This decision made a finding that the veteran had 
exercised bad faith in creating the indebtedness.

Submitted in June 2000 is a copy from the veteran's notice of 
hearing on parole violation.  This document identified two 
violations of his parole granted in December 1989, including 
an arrest in January 1996 for driving under the influence, 
and a second violation for a conviction in December 1996 for 
driving under the influence of prescription medication.  

 Creation of the Overpayment

The veteran's challenge of the propriety of the creation of 
the overpayment is based on his claims of having been re 
arrested and returned to prison in January 1997 for a 
misdemeanor rather than a felony.  He basically contends that 
his incarceration for the felony did not go into effect until 
his parole was actually revoked.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991 & Supp. 2000); 
38 C.F.R.§ 3.665 (2000).

The RO's reduction of the compensation benefits to the 10 
percent rate was effective March 1, 1997, the 61st day after 
his re-incarcation of January 21, 1997.  Although the veteran 
has contended that his incarceration for parole violation of 
a felony conviction did not go into effect until after the 
parole was formally revoked, there is nothing in the record 
to support such contentions.  The information received from 
the May 1997 report of contact with the Central Florida 
Reception Center, (CFRC) gives the effective date of 
imprisonment for the reinstated life sentence as January 21, 
1997 irrespective of the date of hearing and formal 
revocation of parole.  There is nothing of record to refute 
such a conclusion.  Thus the RO properly reduced the benefits 
to 10 percent disabling, effective March 1, 1997.   

The veteran has not contested the actual amount of the 
overpayment.  In light of this fact and the provisions of 38 
U.S.C.A. § 5313 (West 1991 & Supp. 2000); 38 C.F.R.§ 3.665 
(2000), the Board finds that the overpayment of VA disability 
compensation benefits in the amount of $4,401.87 was solely 
the consequence of the veteran's own action and thus properly 
created.


Waiver of Overpayment

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification. 38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government. Id.  In making this determination, consideration 
will be given to the following elements: fault of the debtor; 
balancing of fault; undue hardship; defeat the purpose; 
unjust enrichment; changing position to one's detriment. Id.  
If there is any indication of fraud or misrepresentation, 
such as bad faith or lack of good faith, waiver of a debt is 
precluded. 38 C.F.R. § 1.965(b).

The Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists, any indication of 
which precludes consideration of waiver of recovery of the 
debt. 38 C.F.R. § 1.965(b).  It should be emphasized that 
only one of the three elements (fraud, misrepresentation, or 
bad faith) need be shown to preclude consideration of waiver 
of recovery of the loan guaranty indebtedness. 38 U.S.C.A. § 
5302(c).  The Committee on Waivers and Compromises denied the 
waiver, having found that the veteran acted in bad faith in 
this situation.

Bad faith, according to the applicable regulation, "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense" and involves conduct which 
"although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government." 38 C.F.R. § 1.965(b)(2).

It is the opinion of the Board that the veteran's actions in 
failing to promptly notify the veteran of his reincarceration 
and revocation of parole constitutes bad faith in this 
situation.  The veteran was given adequate notification of 
the consequences of incarceration on his benefits, including 
a VA Form 21-8764, which sets forth factors affecting the 
right to payment, including the effect of incarceration on 
benefits.  He also had previous experience with his benefits 
having been reduced and an overpayment created during his 
initial incarceration in the 1980's and had gone through the 
above described adjudicative procedures to address this 
overpayment, which further familiarized him with the laws 
governing the effect of incarceration on VA benefits.  

He failed to notify the RO not only of his reincarceration 
upon his arrest in January 21, 1997, but remained silent 
regarding his incarceration status even after the February 
1997 hearing and subsequent parole revocation in March 1997.  
His April 1997 unemployment questionnaire form is 
particularly deceptive in that it lists his home address as 
his wife's place of residence, even though he was already in 
prison and the parole revocation had already taken place.  
The RO was first notified of his incarceration by the 
veteran's wife in her April 1997 telephone contact and 
written apportionment request.  The veteran only acknowledged 
his incarceration after his wife already notified the RO of 
the situation.

The Board acknowledges the veteran's contentions that he did 
not exercise bad faith, but that his failure to notify the RO 
stemmed from his belief that his felony sentencing did not go 
into effect retroactive to his parole revocation.  However 
these assertions are contradicted by his actions after his 
reincarceration and his parole was revoked.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further 


consideration of his waiver claim under the standard of 
equity and good conscience is barred by statute. 38 U.S.C.A. 
§ 5302(c).



ORDER

Waiver of recovery of the overpayment is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

